Case 0:19-cv-60568-RKA Document 37 Entered on FLSD Docket 06/17/2019 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 19-60568-CIV-ALTMAN/Hunt

  ERIC SMITH,

        Plaintiff,
  v.

  CURALEAF, INC.,

        Defendant.
  _________________________/

                        ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE came before the Court upon the parties’ Joint Stipulation for Dismissal

  with Prejudice [ECF No. 36], filed on June 14, 2019. Being fully advised, the Court hereby

  ORDERS AND ADJUDGES that this matter is dismissed with prejudice. Each party shall bear

  its own fees and costs. The Clerk shall CLOSE this case, and any pending motions are DENIED

  AS MOOT.

        DONE AND ORDERED in Fort Lauderdale, Florida this 14th day of June 2019.




                                                  _________________________________
                                                  ROY K. ALTMAN
                                                  UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
